Citation Nr: 0904103	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected low 
back disability.

2. Entitlement to a rating in excess of 20 percent for a low 
back disability.

3. Entitlement to service connection for a right shoulder 
disability.

4. Entitlement to service connection for a left shoulder 
disability.

5. Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for migraines.

7. Whether new and material evidence has been received to 
reopen a claim of service connection for a chronic acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to May 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from October 
2002, September 2005, and February 2008 rating decisions of 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 2008, a videoconference hearing was 
held before the undersigned.  A transcript of the hearing is 
of record.

Initially, a discussion of the procedural history of the low 
back claim is necessary.  In May 2001, the veteran filed a 
claim for a rating in excess of 20 percent for his service-
connected low back disability.  An October 2002 rating 
decision denied his claim.  The veteran filed a timely notice 
of disagreement (NOD) and the RO issued a statement of the 
case (SOC) on August 24, 2004.  On October 14, 2004, the RO 
received a statement from the veteran that, in pertinent part 
discussed why he felt his low back disability had gotten 
worse.  The RO construed this statement as a new claim for 
increase rather than as a substantive appeal of the October 
2002 rating decision.  As this statement was received within 
60 days of when the SOC was sent to the veteran and since it 
specifically addresses the issue of why the veteran felt he 
was entitled to an increased rating for his low back 
disability, the Board finds that it can be broadly construed 
to be a timely substantive appeal.  38 C.F.R. § 20.202.  
Hence, the low back claim currently on appeal is from the 
October 2002 rating decision and the appeal was perfected in 
October 2004.

The matters of the rating for a low back disability, service 
connection for a right shoulder disability, left shoulder 
disability, bilateral hearing loss, and migraines, and the 
appeal to reopen a claim of service connection for an 
acquired psychiatric disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action on his part is required.


FINDING OF FACT

The veteran's cervical spine disability is not shown to be 
related to his service or to have been caused or aggravated 
by his service-connected low back disability.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
October 2007 letter informed the veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent service treatment records (STRs) and 
post-service private and VA treatment records, and Social 
Security Administration (SSA) records have been secured.  The 
RO arranged for VA examinations in September 2005 and January 
2008.  At the November 2008 hearing, the veteran testified 
that in 1994 or 1995, when he was a domiciliary at the White 
City VA Medical Center, he was referred to an orthopedic 
specialist for a consultation regarding his cervical spine.  
A review of the claims file reveals that the veteran was seen 
by orthopedic specialist Dr. W. E. M. in August 1995 and by 
physiatrist Dr. M. J. M. in November 1995.  Hence, the 
records identified by the veteran as possibly being pertinent 
to his claim appear to be associated with his claims file.  
He has not identified any other evidence that remains 
outstanding.  Hence, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, arthritis) is manifested to 
a compensable degree within a specified postservice period 
(one year for arthritis), it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted. In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred. 
As the veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran has alleged that his cervical spine disability 
was incurred in service or is related to his service-
connected low back disability.  The evidence of record shows 
the veteran has a current cervical spine disability; private 
and VA treatment records reveal diagnoses including 
degenerative joint disease, degenerative spondylosis, and 
congenital and acquired cervical stenosis.  A July 1972 
rating decision established service connection for a low back 
disability.  What remains to be established for the direct 
service connection theory is that there is a nexus between an 
event or injury in service and the current cervical spine 
disability.  For the secondary service connection theory, he 
must establish that his cervical spine disability was caused 
or aggravated by his service-connected low back disability.  
A preponderance of the evidence is against such findings.  

An October 1967 STR notes the veteran had low back strain and 
that he had been in an accident five years previously.  A 
March 1968 STR states the veteran was experiencing back pain 
secondary to playing baseball; physical examination revealed 
his lumbar back was tender.  In April 1968 he reported having 
mid-thoracic back pain.  On May 1968 separation examination, 
clinical examination of the spine was normal.  

A July 1995 VA treatment record shows the veteran reported a 
history of traumatic head injury; he also stated that he had 
been hit about the head and shoulders repeatedly in various 
altercations and muggings.

An August 1995 VA inpatient orthopedic consultation with Dr. 
W. E. M. notes that the veteran reported his neck became 
painful about 14 years prior.  The diagnosis was chronic 
muscular strain.

A September 1995 VA treatment record notes the veteran 
reported falling 40 to 50 feet from ropes he was climbing 
about 20 years prior, injuring his neck.  He reported that 
his neck pain had been getting worse since 1981.  

A November 1995 VA treatment record from Dr. M. J. M. notes 
the veteran reported his neck pain started after a 50 to 60 
foot fall.  The treatment recommendation was for conservative 
therapy as the veteran was only experiencing pain and no 
other symptoms.

A January 1996 VA treatment record notes the veteran reported 
his neck and shoulder pain was caused by a disc problem.  It 
was noted that the veteran had seen orthopedist, Dr. 
W. E. M., and physiatrist, Dr. M. J. M., who both felt the 
pain was primarily related to chronic muscle strain and 
possibly some arthritis.  Neither physician felt there was a 
significant problem from disc disease or that further work-up 
was necessary. 

A November 1998 VA treatment record reflects the veteran 
reported hurting his back in a fall during basic training in 
1968 and eventually developing neck pain.

A January 1999 VA treatment record notes that the veteran's 
history is "not usually adequate as his memory appears to be 
impaired."  This was noted to have resulted from a previous 
closed head trauma and dementia.

August 2001 private treatment records from Medford Medical 
Clinic show the veteran reported falling off a ropes course 
during service and injuring his back.  

On September 2005 VA examination, the diagnosis was 
degenerative joint disease with decreased range of motion of 
the cervical spine.  The examiner noted that he could not 
resolve the question of whether current cervical spine pain 
was secondary to service-connected low back pain without 
resorting to mere speculation.  He opined that "[o]ther than 
the natural anticipated onset and progression of degenerative 
joint disease through the aging process, I find NO 
implication that the cervical spine condition has occurred as 
a result of nor is connected to the service-connected low 
back strain superimposed on degenerative instability." 
(emphasis in original).  The examiner did not review the 
veteran's claims file.  However, he did review the veteran's 
VA treatment records, including a prior VA examination report 
that he had completed in May 2004 (of the low back) in which 
he had reviewed the veteran's claims file; the May 2004 
examination report specifically notes the veteran's in 
service treatment for back pain.  

On January 2008 VA examination, the examiner stated the 
veteran had chronic moderate cervical myofascial strain, 
degenerative disc disease, and degenerative joint disease and 
that it was "impossible to determine if [it is] related to 
other [service-connected] conditions [without] resorting to 
mere speculation."  The examiner reviewed the veteran's 
claims file and examined him prior to reaching this 
conclusion.

At the November 2008 hearing, the veteran testified that 
while he was a VA inpatient in 1994 or 1995 he was sent to a 
Medford doctor who told him that his cervical spine 
disability was related to his low back disability.

The record does not contain any competent (medical) evidence 
that the veteran's cervical spine disability manifested 
itself to a compensable degree in his first postservice year.  
Hence, service connection on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The veteran has alleged that he hurt his back after falling 
off a ropes course during basic training.  His history of a 
back injury has been inconsistent, as 1995 VA treatment 
records show he injured his back in a fall several years 
after service, but VA treatment records since 1998 have shown 
a different history of sustaining a fall during service.  
STRs do not reflect a fall as described by the veteran, nor 
do they reflect treatment for a cervical spine disability; 
notations of symptomatology related to the back during 
service were related to the lumbar and mid-thoracic spine, 
not the cervical spine.  VA treatment records reflect the 
veteran has dementia with resulting memory problems and that 
he is an unreliable historian.  As a result, his history is 
not credible and cannot be used to indicate that there may be 
an association between his current cervical spine disability 
and an undocumented fall during service.  There is no 
competent (medical) evidence relating the veteran's current 
cervical spine disability to an event or injury during 
service.

Regarding secondary service connection, there is no competent 
(medical) evidence indicating that the veteran's service-
connected low back disability either caused or aggravated his 
cervical spine disability.  The September 2005 and January 
2008 VA examiners both concluded that they could not provide 
an opinion on the issue without resorting to mere 
speculation.  Speculative and inconclusive evidence cannot be 
used to support a claim for benefits.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The veteran's own statements relating his current disability 
to an injury in service or to his service-connected low back 
disability are not competent evidence, as he is a layperson, 
and lacks the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Additionally, the veteran's statements regarding a doctor 
telling him in 1994 or 1995 that his cervical spine 
disability was related to his low back disability are 
unsupported by the record as reports from this consultation 
do not show any such statements and merely note the veteran's 
history of falling 20 years previously (which notably would 
place the fall after service).  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (finding that a lay person's account 
of what a physician purportedly said is too attenuated and 
inherently unreliable to constitute medical evidence).

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Here, the competent clinical evidence fails to 
link cervical spine disability to the veteran's service-
connected low back disability or to his service.  As the 
preponderance of the evidence is against the veteran's claim 
and the benefit of the doubt doctrine cannot be applied, the 
claim must be denied.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

At the November 2008 hearing, the veteran testified that 
neurological symptoms related to his low back disability had 
gotten worse.  He stated he could not feel the right side of 
his body and experienced numbness, tingling, and sharp pain 
down both of his legs.  Earlier VA treatment records are 
conflicting regarding the extent of any neurological 
impairment to his lower extremities.  In June 2008, the 
veteran denied pain radiating into his legs.  On January 2008 
VA examination, clinical examination was negative for 
radiculopathy.  However, in March 2003 the veteran noted that 
his left side would often go numb, and in October 2003 he 
reported that his back pain occasionally radiated into his 
"butt and leg".  On February 2002 VA examination, it was 
noted the veteran experienced painful thighs and lateral pain 
to his hips with impairment of coordination at the lower 
extremities.  He was noted to walk with a cane.  It is also 
noteworthy that the record reflects the veteran suffered a 
stroke several years ago and it is unclear whether any 
neurological impairment may be related to that disability 
rather than to his low back disability.  The veteran has not 
received a full neurological examination to assess the 
severity of any neurological impairment associated with his 
low back disability.  If such impairment exists it would be 
separately rated under appropriate neurological criteria.  
38 C.F.R. § 4.71a (effective prior to and from September 26, 
2003).  Hence, remand for an examination is necessary.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) outlined 
the notice that is necessary in a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  The Court held, in essence, that the Secretary must 
give the claimant (1) notice that, to substantiate a claim, 
the claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the veteran may submit to support an increased 
rating claim.  A September 2008 letter substantially complied 
with these notice requirements.  However, as the Board has 
found that the veteran's appeal is from an October 2002 
rating decision, rather than the September 2005 rating 
decision originally determined by the RO to be on appeal, the 
appeal now encompasses the rating criteria in effect prior to 
September 23, 2002 and prior to September 26, 2003.  The 
September 2008 letter only provided the veteran with the 
rating criteria for spine disabilities effective from 
September 26, 2003.  Hence, notice of the earlier rating 
criteria should be provided on remand.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the appellant.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the claimant must express timely disagreement with 
the decision (by filing the NOD within one year of the date 
of mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, a February 2008 rating decision denied claims of 
service connection for a right shoulder disability, left 
shoulder disability, bilateral hearing loss, and migraines 
and an appeal to reopen a claim of service connection for an 
acquired psychiatric disorder.  In a February 2008 statement, 
the veteran alleged that his claims for these issues should 
be reconsidered and explained why he did not agree with the 
February 2008 rating decision.  The Board finds that this 
statement may indeed be reasonably construed as a NOD with 
the February 2008 rating decision's denial of the issues 
noted above.  A SOC has not been issued in this matter.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when 
this occurs the Board must remand the case and instruct the 
RO that the issues remain pending in appellate status (see 
38 C.F.R. § 3.160(c)) and require further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time, and will only be before the Board if the appellant 
files a timely substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran with 
the specific notice required in increased 
compensation claims, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), particularly including 
notice of the spine criteria effective 
prior to September 23, 2002 and prior to 
September 26, 2003.  

2.	The RO should issue an appropriate SOC 
in the matters of service connection for a 
right shoulder disability, a left shoulder 
disability, bilateral hearing loss, and 
migraines, and the appeal to reopen a 
claim of service connection for an 
acquired psychiatric disorder.  The 
appellant must be advised of the time 
limit for filing a substantive appeal, and 
that, in order for the Board to have 
jurisdiction in these matters, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal of any of the 
above matters, it should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

3.	The RO should then arrange for the 
veteran to be examined by a neurologist to 
assess the nature and severity of the 
neurological symptoms of his service-
connected low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must be 
provided copies of the criteria for rating 
spine disabilities effective prior to 
September 23, 2002, those which took 
effect on that date, and those that became 
effective September 26, 2003.  Any 
indicated studies should be performed and 
any necessary consultations (e.g., 
orthopedic) should be arranged.  The 
examiner should determine the nature and 
severity of any neurological 
manifestations (noting prior clinical 
findings), to include, but not limited to, 
radiating pain into an extremity, absent 
ankle jerk, and bowel or bladder 
impairment.  The examiner should also note 
the history of stroke and cervical spine 
disability and separate (to the extent 
possible) any neurological impairment 
resulting from those disabilities rather 
than neurological impairment caused by his 
service-connected low back disability.  If 
the examiner is unable to separate any 
neurological manifestations, the examiner 
should so state.  The examiner must 
explain the rationale for any opinion 
provided. 

4.	The RO should then re-adjudicate the 
low back claim, to include consideration 
of whether a separate rating is warranted 
for the veteran's neurological symptoms 
(under all pertinent rating criteria from 
their effective dates).  If the claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


